
	

113 S2939 IS: Sunlight for Unaccountable Non-profits (SUN) Act
U.S. Senate
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2939
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2014
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require that return information from tax-exempt
			 organizations be made available in a searchable format and to provide the
			 disclosure of the identity of contributors to certain tax-exempt
			 organizations.
	
	1.Short titleThis Act may be cited as the Sunlight for Unaccountable Non-profits (SUN) Act.
		2.Return information of certain tax-exempt organizations available in a searchable format(a)In general
				Section 6104(b) of the Internal Revenue Code of 1986 is amended by striking made available to the public at such time  and in such places as the Secretary may prescribe. and inserting made available to the public at no charge and in an open, structured data format that is
			 processable by computers with the information easy to find, access, reuse,
			 and download in bulk..(b)Effective dateThe amendment made by this section shall apply to returns required to be filed after the date of
			 the enactment of this Act.3.Authority to disclose contributors to certain tax-exempt organizations(a)In generalSection 6104(b) of the Internal Revenue  Code of 1986 is amended by striking Nothing in this subsection shall authorize the Secretary to disclose the name and address of any
			 contributor to any organization and inserting In the case of any applicable organization or trust, such information shall include the name and
			 address of any
			 qualified contributor to such organization which is required to be
			 included on the
			 return and the total contributions of such qualified contributor, but
			 nothing in this subsection shall authorize the Secretary to
			 disclose the name or address of any other contributor to such organization
			 or any contributor to any other organization.(b)DefinitionsSection 6104(b) of such Code is amended—(1)by striking The information and inserting the following:(1)In generalThe information, and(2)by adding at the end the following new paragraph:(2)DefinitionsFor purposes of paragraph (1)—(A)Applicable organization or trustThe term applicable organization or trust means any organization or trust which—(i)indicates on an application (or amendment to an
			 application) for recognition of exemption from tax under section 501(a)
			 that such organization has or plans to spend money attempting to influence
			 the selection, nomination, election, or appointment of any person to a
			 public office,(ii)asserts on a return that such organization participated in, or intervened in (including through the
			 publishing or distributing of statements), a political campaign on behalf
			 of, or in opposition to, any candidate for public office,(iii)has filed, or was required to file,  a statement or report under subsections (c) or (g) of section
			 304 of the Federal Election Campaign Act of 1974 with respect to
			 independent expenditures made during the taxable year, or(iv)has filed, or was required to file, a statement under section 304(f) of such Act with respect to
			 disbursements for electioneering communications made during the taxable
			 year.(B)Qualified contributorThe term qualified contributor means, with respect to any applicable organization or trust, any person who made aggregate
			 contributions (in money or other property) to such applicable organization
			 or trust during the taxable
			 year in an amount valued at  $5,000 or more..(c)Conforming amendmentSection 6104(d)(3)(A) of such Code is amended by striking the first sentence and inserting the
			 following: In the case of any applicable organization or trust (as defined in subsection (b)(2)(A)), any
			 copies of annual returns provided under paragraph (1) shall include
			 information relating to the name and
			 address of any
			 qualified contributor (as defined in subsection (b)(2)(B)) to such
			 organization and the total contributions of such qualified contributor,
			 but nothing in such paragraph shall require the disclosure of the name or
			 address of any other contributor to such organization
			 or any contributor to any other organization (other than a private
			 foundation (within the meaning of section 509(a)) or political
			 organization exempt from taxation under section 527)..(d)Effective dateThe amendments made by this section shall apply to returns required to be filed after the date of
			 the enactment of this Act.
			
